                                                                   JS-6
 1

 2

 3

 4                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
 5

 6   KATIE HILLER,                              Case No.: SACV18-1730 JVS (ADSx)
 7                  Plaintiff,
                                                ORDER RE: PLAINTIFF’S
 8                           v.                 REQUEST FOR VOLUNTARY
                                                DISMISSAL OF ENTIRE ACTION
 9   FIRST ELECTRONIC BANK,                     WITHOUT PREJUDICE
10                 Defendant.
                                                HON. JAMES V. SELNA
11

12

13

14          Based upon Plaintiff’s Voluntary Dismissal, and good cause, this Court

15   hereby orders this action to be, and is, dismissed without prejudice. Each Party

16   shall bear its own attorneys’ fees and costs.

17

18
     IT IS SO ORDERED.
19

20
                6/14/2019
     Dated: _________________                        ______________________________
21
                                                            HON. JAMES V. SELNA
22                                                   UNITED STATES DISTRICT COURT JUDGE
23

24

25

26

27

28

     Case No.: CV18-1730 JVS (ADSx)                               Hiller v. First Electronic Bank
                                      [PROPOSED] ORDER
